DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted that:
Claims 1-2, 7, 14 and 15 are amended.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, and 19 are rejected as obvious over by Yao (US 20170047155 A1). 
Regarding Claim 14:
Yao teaches an inductor array (100, Fig. 2; para 0094) comprising: 
a body (102, Fig. 2; para 0094) including a first side surface (i.e. right surface of the body in Fig. 2) and a second side surface (i.e. left surface of the body in Fig. 2 ) opposing each other in a width direction (112, Fig. 1), a first end surface (i.e. front surface of the body) and 5 a second end surface (i.e. back surface of the body) opposing each other in a length direction (114, Fig. 1), and an upper surface (i.e. upper surface of the body) and a lower surface (i.e. lower surface of the body) opposing each other in a thickness direction (116, Fig. 1) the body including at least three coils {118(1-3), Fig. 2, para 0092} arranged to overlap (best seen in Fig. 3), and be spaced apart from each other in the length direction; and
external electrodes (122, 124, Fig. 2; para 0096) arranged on external surfaces of the body, 
10wherein the at least three coils includes first {118(1), Fig. 2} second {118(2), Fig. 2}, and third {118(3), Fig. 2} coils,
wherein a number of turns of the coil patterns of the first and second coils in an area between centers of the first and second coils is equal to a number of turns of the coil patterns of the second and third coils in an area between centers of the second and third coils (construed from Fig, 2-3; see also para 0096)
Although it is not explicitly teach a minimum distance between the first and second coils is equal to a minimum distance between the second and third coils.
 This appears to be the case since it is not taught that a minimum distance between the first and second coils is different to a minimum distance between the second and third coils.
Alternatively, it would have been obvious a minimum distance between the first and second coils is equal to a minimum distance between the second and third coils, to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Regarding Claim 15:
As applied to claim 14, Yao teaches the second coil {118(2)} is arranged between the first coil {118(1)} and the third coil {118(3)}, see Fig. 2}, wherein the first second, and third coils of the at least three coils have a same line width of coil patterns and a same number of turns of the coil patterns as explained in claim 14 analysis above.

Regarding Claim 16:
As applied to claim 15, Yao teaches wherein the first, second, and third coils have a same winding direction as each other (construed from Fig. 2-3).

Regarding Claim 17:
As applied to claim 15, Yao teaches that the first, second, and third coils are disposed in a same orientation (construed from Fig. 2-3) as each other  such that the first and third coils each correspond to versions of the second coil shifted by a predetermined distance in opposite directions only in the length direction of the body, 

Regarding Claim 19:
 Yao teaches opposing ends of each of the first, second, and third coils are connected to external  electrodes (122, 124, Fig. 2; para 0096) facing each other in the width direction of the body.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Gabara et al. (US 20080150668).
Regarding Claim 18:
As applied to claim 14, Yao does  not explicitly teach a coupling coefficient between mutually adjacent coils among the first, second, and third coils is 0.05 or less, as claimed.
	However, Gabara disclose that the k coupling coefficient, value ranged from 0.4 to 0.03 dependent on the relative placement between two coils (see para 0173). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a coupling coefficient between mutually adjacent coils among the first, second, and third coils is 0.05 or less as claimed to meet design requirements to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Ota et al. (US 20170162329 A1).
Regarding Claim 20:
As applied to claim 14, Yao does not explicitly teach the body has a length of 1.0 mm and a width of 0.6 mm, as claimed.
However, Ota disclose in para 0061 that there is no particular limitation regarding the dimensions of the multilayer body 12, and preferably the L dimension in the length direction L is about 0.38 mm or more and about 3.50 mm or less, the W dimension in the width direction W is about 0.18 mm or more and 2.80 mm or less, and the T 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance between the second face and the first outer surface in a direction orthogonal to the first outer surface is 6 um or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, an inductor array comprising:
a body including a first side surface and a second side surface opposing each other in a width direction, a first end surface and a second end surface opposing each other in a length direction, and an upper surface and a lower surface opposing each other in a thickness direction the body including at least three coils arranged to be spaced apart from each other in the length direction; and
external electrodes arranged on external surfaces of the body,
wherein the at least three coils includes first second, and third coils.
wherein a minimum distance between the first and second coils is larger than a minimum distance between the second and third coils, and a number of turns of the coil patterns of the first and second coils in an area between centers of the first and second coils is larger than a number of turns of the coil patterns of the second and third coils in an area between centers of the second and third coils, and
wherein the second coil is arranged between the first coil and the third coil.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.


Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837